Case 1:20-cv-02530-AT Document 34 Filed 06/01/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
ROSE RAMSEY LONG a/k/a Rose Ramey DOC # —_
Littlejohn, individually and d/b/a ROSE LONG DATE FILED: 6/1/2020 ____
FINE ART a/k/a RRL Fine Art,

Plaintiff,

-against- 20 Civ. 2530 (AT)

DE FEIS, O’CONNELL & ROSE, P.C.. ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

The Court having reviewed the parties’ pre-motion letters dated May 26, 2020, and June 1,
2020, ECF Nos. 31, 32, it is ORDERED that:

1. By June 29, 2020, Defendant shall file its motion to dismiss;
2. By July 27, 2020, Plaintiff shall file her opposition;
3. By August 10, 2020, Defendant shall file any reply.

SO ORDERED.

Dated: June 1, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
